                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

PENN NATIONAL SECURITY INSURANCE,                    )
and PENNSYLVANIA NATIONAL MUTUAL                     )
CASUALTY INSURANCE COMPANY                           )
                     Plaintiffs,                     )
                                                     )       DEFAULT JUDGMENT
v.                                                   )
                                                     )       No. 4:19-CV-53-FL
EAST CAROLINA MASONRY, INC.                          )
                   Defendant.                        )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
plaintiff’s motion for default judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 7, 2019, for the reasons set forth more specifically therein, plaintiff’s motion for default
judgment is granted. Plaintiffs have no obligation under the Policies to defend or indemnify
defendant for any costs it, or anyone on its behalf, incurs in defending the Adversary Proceeding,
and plaintiffs have no obligation under the Policies to indemnify defendant for any damages
arising out of the allegations contained in the Adversary Proceeding.

This Judgment Filed and Entered on October 7, 2019, and Copies To:
David G. Harris, II / David L. Brown (via CM/ECF Notice of Electronic Filing)

October 7, 2019                       PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
